DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 4-5, 7-13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, Claim limitation “gas flow systems” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
 	(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
 	(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation “each plate tray including one or more plate insets,” and further recites the limitation “the number of plate insets.” However, it is not clear as to the minimum number of insets requires in the claim. Further clarification and appropriate correction is required. Claim 4 is also rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (previously cited, KR 10-1137507 B1; English machine translation has been provided) (hereinafter “Jung”) in view of Johnson et al (previously cited, US 2007/0217964) (hereinafter “Johnson”), Jones (previously cited, US 3,746,161), Bochner (previously cited, US 6,271,022) and Applicant’s admitted prior art.
Regarding claims 1 and 4-5, Jung discloses an incubator comprising:  	a housing comprising a top and a bottom, a vertical direction of the bench top incubator being defined from the top to the bottom of the housing (see FIG. 3, reproduced below, enclosure defining an incubator (1)); 
    PNG
    media_image1.png
    844
    794
    media_image1.png
    Greyscale
 	a first chamber, the first tray stack being within the first chamber (see FIG. 3, reproduced above); 	 	a first tray stack within the chamber, the first tray stack comprising a first series of 
 	Modified Jung does not explicitly disclose wherein the second width of each plate tray being greater than the first width of each slide tray. However, since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the width of the first and second trays such that the second width of each second plate tray being greater than the first width of each first slide tray, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV. Moreover, Applicant’s specification as filled states that the particular dimensions of the any slide tray can be varied according to the size of the bench top incubator and the number of tray stacks to be included in the incubator, as is known in the art (see paragraph 34 of the instant specification). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions (width) of the plate trays and slide trays such that the second width of each second plate tray being greater than the first width of each first slide tray, since such a modification would have involved a mere change in the size, since Applicant’s specification states that the dimensions of the trays can be varied according to need (e.g., number of tray stacked to be included in the incubator; see ¶ [0034] of the instant Specification).
Regarding claim 8, 
Regarding claim 9, modified Jung does not explicitly disclose wherein each plate inset comprising one or more nested insets. However, Bochner does disclose wherein each plate inset comprising an inset sized to retain and mate with a multi-well plate (shelves (105,111) includes insets including thumbholes (202,204, and 206) to facilitate loading and unloading of the multi-well plates; see col. 5, lines 9-17; col. 6, lines 15-27 and col. 8, lines 17-20; and FIG. 2). 	Jones discloses a tray (10) comprising one or more slide insets (receptacles on base (12)) having one or more inset sized and shaped to retain a sample (microscope slide (58) arranged on base (12); see FIGS. 1-3; col. 1, lines 47-58; col. 2, lines 58-62 of Jones). Jones further discloses wherein slide inset includes one or more nested insets (depressions (42,56); see col. 2, lines 1-2 and 37-43; ; col. 3, lines 5-13; FIGS. 1-3 of Jones). 	In view of Jones, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plate trays of modified Jung with the nested insets of Jones in order to facilitate ease of removal of the plates from the slide trays or the placement of the plates on the slide trays, as disclosed by Jones (see col. 2, lines 1-2 and 37-43; ; col. 3, lines 5-13; FIGS. 1-3 of Jones).
Regarding claim 10, modified Jung further discloses wherein each plate inset comprising an inset sized to retain and mate with a 96-well plate (see Bochner, col. 5, lines 10-13 and col. 13, lines 59-63).
Regarding claims 11-12, modified Jung discloses a second chamber, the first and second chambers being thermally isolated from one another (incubator (1) includes a second stack trays (11) in a second chamber (12) next to the first stack trays in the .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Johnson, Jones, Bochner and Applicant’s admitted prior art as applied to claim 1 above, and further in view of Jeffreys (previously cited, US 2,505,360).
Regarding claim 2, modified Jung does not explicitly disclose wherein the first and second tray stacks both being within the first chamber. 	Jeffreys discloses an incubator (H-incubator) comprising a chamber accommodated a first tray stack (G) and a second tray stack (G). See Jeffreys at figure, col. 4, line 67 to col. 5, line 2.  	In view of Jeffreys, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the incubator of Jung such that the first and second trays are accommodated within a chamber, as disclosed by Jeffreys (see Jeffreys, figures). One of ordinary skill in the art would have been motivated to make said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Jung. 	Modified Jung does not explicitly disclose wherein the chamber has a volume of 1 m3 or less. However, it would have been obvious to one of ordinary skill in the art at .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Johnson, Jones, Bochner and Applicant’s admitted prior art as applied to claim 1 above, and further in view of Herbert et al. (previously cited, US 2010/0291664) (hereinafter “Herbert”).
Regarding claim 7, modified Jung discloses the limitations set forth in claim 1.  	Modified Jung further discloses a plurality of brackets (holders (11a), each bracket being in mechanical association with at least one of the plurality of vertically stacked slide trays or with at least one of the plurality of vertically stacked plate trays (trays (11) are mounted on the holders (11a) arranged within the chamber; see Jung, ¶ [0019] and [0033]; FIGS. 2 and 3). 	Assuming arguendo that modified Jung does not disclose a plurality of brackets. 	Modified Jung does not explicitly disclose wherein the brackets are sliding brackets.  	Herbert discloses an incubator (10) comprising a chamber (24) and a tray (52) mounted on a sliding mechanism including (see ¶ [0028]; FIGS. 2 and 3 of Herbert)..
Claims 11-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Johnson, Jones, Bochner and Applicant’s admitted prior art as applied to claim 1 above, and further in view of Reed (previously cited, US 3,712,268).
Regarding claims 11 and 12, modified Jung discloses the limitations set forth in claim 1.  	Modified Jung discloses a second chamber, the first and second chambers being thermally isolated from one another (incubator (1) including a second stack trays (11) in a second chamber (12) next to the first stack trays in the first chamber, wherein the first and second chambers are isolated from one another by a partition; and each chamber includes a heater and a temperature sensor; thus, the chambers are considered to be thermally isolated from one another; see Jung, FIGS. 2-3). 	Assuming arguendo that modified Jung fails to disclose wherein the first and second chambers being thermally isolated from one another.  	Reed discloses a portable incubator for incubating biological samples comprising 
Regarding claim 24, modified Jung further discloses wherein a second temperature sensor for sensing the temperature inside the second chamber (each of the first and second chamber includes a temperature sensor (60); see Jung, FIG. 3; ¶ [0031]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Johnson, Jones, Bochner and Applicant’s admitted prior art as applied to claim 1 above, and further in view of Kanipayor et al. (previously cited, US 6,465,242) (hereinafter “Kanipayor).
Regarding claim 13, modified Jung discloses the limitations set forth in claim 1.  	Modified Jung discloses a heater but does not explicitly disclose a timer..
Response to Arguments
Applicant’s amendments have overcome the 112(b) rejections from the previous Office Action. 
Applicant’s arguments with respect to claim(s) 1-13, 21-22, 24 and 26-27 have been considered but are moot in view of the new ground rejection. 
Applicant argues that:  	“As indicated above, the differences between the incubator described by Jung and the bench top incubator of independent claim 1 is substantially more than a mere change in size/proportion from the Jung incubator. In order to reach the limitations of independent claim 1, multiple portions of the Jung incubator would need to be altered independently of one another. Moreover, these independent alterations would involve not only modifications in spacings, sizes, and numbers of components of the device, but also modification in the design of the components themselves (e.g., formation of the microscope slide and well-plate insets in the culture plates).
 	Applicant respectfully submits that proper rationale for such major modification to the incubator of Jung has not been put forth and is not supported by a rationale as suggested in MPEP §2144.04 (IV)(A). Applicant further respectfully submits that such a modification to the incubator of Jung would not be obvious to one of ordinary skill in the art as such a modification would destroy the intended function of Jung.
 	The point of the Jung incubator is to maximize the yield of microorganisms. To that end, one would assume that the Jung incubator is designed to carry as many culture plates as possible (i.e., stacked as closely together as possible), with each culture plate carrying a maximum amount of inoculated solid medium. If the incubator of Jung were to be modified to include fewer culture plates on one side than the other and modified to include culture plates that carry microscope slides or multi-well plates instead of the large, open culture plates designed for growing microorganisms, the yield of microorganisms from the devices would decrease, which is contrary to the teachings of Jung and would destroy the intended function of the Jung incubator (i.e., increasing yield of microorganisms cultured within the incubator).”
In response, claim elements “microscope slide” and “multi-well plate” of claim 1 are not a required elements of the claimed bench top incubator. It is instead materials upon which the claimed bench top incubator is intended to operate during an intended operation. A material worked upon by an apparatus does not limit an apparatus claim. Further, Jung discloses an incubator, a first tray stack, a second tray stack and a plurality of trays associated with each of the first and second tray stacks. Jung further 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kraft et al (US 4,689,303) discloses an incubator comprising a plurality of trays, each having a plurality of opening accommodating an article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        

	
	.